UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7558


WILLARD WARREN,

                      Petitioner – Appellant,

          v.

REUBEN YOUNG, Secretary, Division       of Adult Correction;
CLIFFORD   JOHNSON, Administrator,       Craggy  Correctional
Institution,

                     Respondents - Appellees.



                              No. 12-6084


WILLARD WARREN,

                      Petitioner – Appellant,

          v.

REUBEN YOUNG, Secretary, Division       of Adult Correction;
CLIFFORD   JOHNSON, Administrator,       Craggy  Correctional
Institution,

                         Respondents - Appellees.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:10-cv-00247-MR-DLH)


Submitted:   March 15, 2012                 Decided:   March 19, 2012
Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Sarah Jessica Farber, NORTH CAROLINA PRISONER LEGAL SERVICES,
INC., Raleigh, North Carolina, for Appellant. Clarence Joe
DelForge, III, Mary Carla Hollis, Assistant Attorneys General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Willard Warren seeks to appeal the district court’s

orders denying his 28 U.S.C. § 2254 (2006) petition and denying

an extension of time to file a notice of appeal.          We affirm in

part and dismiss in part.

          Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).             “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

          Here, the district court’s order denying habeas relief

was entered on the docket on October 11, 2011.           The notice of

appeal was filed on November 21, 2011.        Warren moved to extend

the appeal period based on his attorneys’ miscommunication in

failing to properly track the appeal period, as well as their

case load and commitments during that period.       We conclude that

the district court did not abuse its discretion in finding such

unexceptional and “run-of-the-mill inattentiveness by counsel”

insufficient to justify an enlargement of time.         See Thompson v.

E.I. DuPont de Nemours & Co., 76 F.3d 530, 534-35 (4th Cir.

1996).    Accordingly,   we   affirm   the   district    court’s   order

denying an extension of the appeal period.

                                  3
           Because     Warren    failed    to   file   a     timely   notice   of

appeal or to obtain an extension or reopening of the appeal

period, we grant the Appellees’ motion to dismiss and dismiss

the appeal of the district court’s order denying habeas relief.

We   dispense   with   oral     argument   because     the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                      4